Affirming.
This case was docketed in the lower court as No. 19447, and is a companion case to No. 19446 of the same style, this day decided. 233 Ky. 650, 654, 26 S.W.2d ___, Rev. No. 1710.
In this case the petition alleges that in constructing what is known as the Burton Ditch in Daviess county the county road extending from the Cane Run schoolhouse to the Hartford road has been intersected by the drainage ditch; that at the point of intersection there had theretofore been a bridge about 20 feet in length; that *Page 656 
the old bridge is now insufficient and inadequate by reason of the construction of the drainage ditch; and that a bridge at least 40 feet in length with abutments and supports much longer and stronger than those which were adequate to support the old bridge are now required. The plaintiffs ask that a writ of mandamus issue commanding the defendant to remove the old bridge and to construct a new and adequate bridge and to pay for same from the funds of the drainage district.
A demurrer to the petition was sustained, and the plaintiffs have appealed.
The legal questions involved are the same as presented in the companion case above referred to and this day decided, and on the authority thereof the judgment is affirmed.